Citation Nr: 1137240	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  92-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for depression, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for grand mal epilepsy, rated as 20 percent disabling (less the 10 percent for a preexisting condition) since February 19, 2001, and as 10 percent disabling (less the 10 percent for a preexisting condition) prior to February 19, 2001.  

3.  Entitlement to a compensable evaluation for residuals of a laceration of the forehead and skull.  

4.  Entitlement to a compensable evaluation for residuals of a skull fracture.  

5.  Entitlement to a total disability evaluation based upon individual unemployability.  



REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 and from November 1978 to October 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 1990 decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 1992, the Board remanded the matters in order to resolve an issue with the Veteran's power of attorney.  It remanded the matters again in 1997 to obtain identified private treatment records and to afford the Veteran a VA examination.  The Veteran failed to report to the VA examination as scheduled and in February 2002, the Board issued a decision denying the claims, based solely on the Veteran's failure to report to the VA examination.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In an April 2004 Order, the Court vacated the Board's decision and remanded the matters for further consideration.  Thereafter, that decision was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In February 2008, the Federal Circuit affirmed the Court's decision.  In May 2008, the Court issued a mandate.  

In August 2008, the Board again remanded the matters on appeal to afford the Veteran proper notice of the information or evidence necessary to substantiate the claims, to allow him to identify evidence in support of the claims, and to afford him a VA examination.  

In November 2009, the Veteran's attorney submitted new evidence and identified potentially relevant outstanding medical evidence.  The Board remanded the matters to assist the Veteran in obtaining the newly identified evidence.  

Most recently, in a November 2010 decision, the RO granted a 20 percent rating for service-connected grand mal epilepsy (less 10 percent for a preexisting condition), effective since February 19, 2001.  

Finally, in September 2011, the Veteran's attorney submitted additional evidence and argument accompanied by a waiver of AOJ review.  

(The Veteran has also appealed a May 2007 determination from the Philadelphia, Pennsylvania Regional Office and Insurance Center denying waiver of recovery of an overpayment in the calculated amount of $27,568.30.  He will receive notice of the Board's decision in that claim under separate cover.)  


FINDINGS OF FACT

1.  Depression results in hopelessness, severe dependency needs, impaired memory, and difficulty establishing and maintaining effective work and social relationships.  Total occupational and social impairment is not shown.  

2.  For the period prior to February 19, 2001, grand mal epilepsy required treatment with prescribed medication.  Since February 19, 2001, grand mal epilepsy results in at least one major seizure in the last two years.  

3.  Residuals of a laceration to the forehead and skull do not result in any characteristics of disfigurement.   

4.  The competent evidence of record does not show that the Veteran has lost any part of the inner or outer tables of his skull or that he has any intracranial complications secondary to a June 1987 skull fracture. 

5.  The Veteran's service-connected disabilities preclude him from securing and following some form of substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not greater, for depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9400 (1996 & 2010).

2.  The criteria for an rating in excess of 20 percent for grand mal epilepsy (less the 10 percent apportionment for a preexisting condition) since February 19, 2001, and in excess of 10 percent disabling (less the 10 percent for a preexisting condition) prior to February 19, 2001 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8910, 8911 (2010). 

3.  The criteria for a compensable rating for service-connected residuals of a laceration to the forehead and skull have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7800 (2008); 38 C.F.R. § 4.7 (2010).

4.  The criteria for a compensable rating for service-connected residuals of a skull fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5296 (2010).  

5.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Here, the Veteran was sent letters dated in October 2008 and April 2009 that satisfied the duty to notify provisions regarding the claims.  

To the extent applicable, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  The October 2008 and April 2009 letter and a letter sent in March 2006 provided notice of these criteria.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified outpatient treatment records through the VA.  VA obtained those records and they are associated with the Veteran's claims file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA examinations in February and March 2007 and January 2009.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Laws Relating To Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. T he Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

A.  Depression

By way of history, in a July 1989 decision, the RO granted service connection for depression, as secondary to the service-connected disability of grand mal idiopathic seizures.  An initial 30 percent disability rating was assigned.  Significantly, he is not service-connected for any other mood or thought disorders, nor is he service-connected for any other organic brain disease. 

The disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  During the pendency of this appeal, VA amended the rating schedule for evaluating psychiatric disabilities.  See 61 Fed. Reg. 52695-52702 (1996) (Codified at 38 C.F.R. § 4.130).  The revised rating criteria were effective November 7, 1996.  

Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).   

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court ("Supreme Court") and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with the Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.

However, neither of the above cases nor the General Counsel Opinion prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.130 to the period on or after the effective dates of the new regulations.

Based on the previous regulatory scheme, the severity of a psychiatric disability is based upon evaluating how the actual symptomatology affects social and industrial adaptability.  38 C.F.R. § 4.130.  Evidence of social inadaptability is evaluated only as it affects industrial adaptability.  38 C.F.R. § 4.129.  Two of the most important determinants of disability are time lost from gainful work, and decrease in work efficiency.  The condition of an emotionally sick veteran with a good work record must not be undervalued, however, nor his condition overvalued based on a poor work record not supported by the psychiatric disability picture.  In evaluating disability from psychotic disorders, it is necessary to consider the frequency, severity, and duration of previous psychotic periods, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.130.

Prior to the regulatory changes, the Veteran was evaluated for depression under 38 C.F.R. § 4.130, Diagnostic Code 9400.  The schedular criteria for 30, 50, 70 and 100 percent ratings for psychoneurotic disorders were as follows:

Definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  [30 percent].

Ability to establish and maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  [50 percent].

Ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  [70 percent].  

The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to maintain or retain employment.  [100 percent].

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite" in a manner that would quantify the degree of impairment.  The General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93 (1993).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

In order to address issues noted in the Court's decision in Hood, 38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental Disorders, has been amended and redesignated as 38 C.F.R. § 4.130, effective November 7, 1996.  Under the new regulation, the evaluation criteria have substantially changed, focusing on the individual symptoms as manifested throughout the record, rather than on medical opinions characterizing overall social and industrial impairment as mild, definite, considerable, severe or total.

As amended, all mental disorders, whether diagnosed as schizophrenia, PTSD or a combination of both disorders, are rated under the same criteria, the "General Rating Formula for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, the regulation reads as follows for the 30, 50, 70 and 100 percent ratings:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent].

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. [50 percent].

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. [70 percent].

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent].  

Here, the Veteran underwent a VA examination in April 1990.  The examiner noted that the Veteran was unemployed and was depressed because of his inability to find a job.  On psychiatric examination, he had a shallow affect and symptoms of depression.  The examiner noted that the symptoms "do not seem to be severe."  The examiner also noted that the Veteran's vocational impairment was due to his history of seizures.  

These findings are consistent with the 30 disability rating in effect.  They do not show considerable industrial impairment as a result of the depressive disorder.  Hence, the evidence does not support the assignment of a 50 percent or greater evaluation under the former rating criteria.  

A private neuropsychiatric evaluation conducted in July 1991 noted that the Veteran had a mildly depressed mood due to his employment situation.  An evaluation of service-connected depression, however, was not conducted.  The examiner did note deficiencies of concentration, difficulty completing tasks and episodes of decompensation in work or work-like settings.  These findings appear to be related to the evaluation of the seizure disorder and an organic mental disorder and not to the evaluation of depression.  In sum, since the findings do not focus on the Veteran's service-connected depression, they do not support the claim for a rating in excess of 30 percent.   

Social Security Administration records reveal that the Veteran has been disabled due to his seizure disorder and organic mental disorder with a period of disability beginning on May 28, 1987.  These records do not include findings substantiating the claim for an increased rating for the service-connected depression.  As such, while relevant, they do not support the claim for an increased rating.  

Significantly, the record reflects that the Veteran was found guilty of voluntary manslaughter and possession of a firearm and incarcerated since October 1992.  He was sentenced under guidelines for the mentally ill.  He was paroled in March 2005.  In this regard, pursuant to applicable law and regulation, a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent [the rate of compensation payable under 38 U.S.C.A. § 1114(a)] beginning on the 61st day of incarceration.  For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding one year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  His treatment records from the 13-year period of incarceration are associated with the claims folder.  In general, the records show periodic bouts of depression.  A consultation note dated in 1998 for instance notes treatment with Paxil.  Depression was described as "occasional" and a Global Assessment of Functioning score of 72 was assigned.  They do not, however, reveal that depression resulted in considerable industrial impairment or difficulty in establishing and maintaining effective work and social relationships.  

Upon release from prison, the Veteran reestablished his medical care with his local VA medical center.  At such time, he described insomnia, low energy but improved concentration and depressed mood.  

A June 1997 VA outpatient treatment note indicated that the Veteran was disabled from his illnesses and unemployable.  The examiner noted the Veteran's numerous disabilities but did not indicate the severity of the service-connected depression nor state how it contributed to the Veteran's inability to maintain employment.  Hence, the statement, alone, without supporting evidence does not support the claim for a higher rating for service-connected depression.  

The record does reveal, however, worsening of the service-connected disability.  Specifically, during a March 2007 VA contract examination, the Veteran reported that he had no social contacts and that he would stay home other than going to the bank and the store.  He curtailed his hobbies and did not socially interact at all.  On mental status examination, the Veteran's thought processes were appropriate but reflected a guarded, suspicious attitude toward people.  His judgment was not impaired.  His memory was normal.  There were no hallucinations, and obsessional rituals were absent.  The examiner diagnosed depression.  A GAF score of 50 was assigned.  The examiner opined that the Veteran had difficulty maintaining effective work and social relationships.  Because of his symptoms, he was a loner, had no self esteem, was mistrusting of others, and did not socially interact except when absolutely necessary.  

In addition, during a January 2009 VA examination, the Veteran reported increased depression, hopelessness, fear of dying, and insomnia.  He stated that he was not sure that he could work an eight hour day.  He did not socialize, and had no hobbies other than watching television.  He lived with his mother.  He reported thoughts of suicide in the last three months.  In terms of objective findings, there were no hallucinations, delusions, or inappropriate behavior.  His thought processes were normal, but his mood was depressed and his affect anxious.  The diagnosis was mood disorder secondary to generalized medical condition.  A GAF score of 50 was assigned.  The examiner opined that it was at least as likely as not that the mood disorder rendered the Veteran unable to obtain and maintain substantial gainful employment.  The examiner reasoned that the inability to maintain employment was the result of ongoing depression, hopelessness, severe dependency needs, and impaired memory.  

The Board finds that this evidence supports the assignment of a 70 percent disability rating, under either the former or revised rating criteria.  In short, the evidence shows occupational and social impairment, with deficiencies in most areas.  Additionally, the GAF scores of 50 assigned are consistent with a 70 percent rating.  Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While the evidence reveals that the Veteran is unable to maintain employment, he did not show any of the symptoms typically associated with a 100 percent evaluation.  For instance, there was no evidence of totally incapacitating psychoneurotic symptoms, gross impairment in thought processes or communication, persistent delusions or hallucination or grossly inappropriate behavior.  


B.  Grand Mal Epilepsy

A March 1985 Physical Evaluation Board determined that the Veteran had epilepsy that pre-existed entry on active duty but was aggravated during service.  The Physical Evaluation Board assigned a 40 percent rating for the condition, 10 percent or which was attributed to the severity of the condition prior to entering active duty.  

In an April 1986 decision, the RO granted service connection for grand mal idiopathic epilepsy.  An initial 40 percent rating was assigned, less 10 percent for the pre-existing condition.  In May 1990, the disability was rated as 0 percent disabling.  As noted in the Introduction, a 20 percent rating was granted during the pendency of the appeal, effective only since February 19, 2001.  After subtracting 10 percent for the pre-existing disability, this action resulted with the Veteran receiving a 10 percent rating.  

Service-connected epilepsy is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8910.  Under Diagnostic Code 8910, for grand mal epilepsy, and Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

Under the general formula for major and minor epileptic seizures, a 10 percent rating is assigned when there is a confirmed diagnosis of epilepsy with a history of seizures; while a 20 percent rating is assigned when there has been at least one major seizure in the last two years or at least two minor seizures in the last six months.  Assignment of a 40 percent rating is warranted when there is at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Assignment of a 60 percent rating is warranted when there is an average of at least one major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  An 80 percent evaluation is warranted when there is an average of at least one major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent evaluation is warranted when there is an average of one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 (2010).

In the presence of major and minor seizures, the predominating type is rated and there is no distinction between diurnal and nocturnal major seizures.  Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post- convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  

Here, during a VA examination in April 1990, the Veteran reported no grand mal seizures since 1987.  However, he was on medication for seizure control.  In his notice of disagreement to the May 1990 rating decision, the Veteran indicated that he should not be penalized with a lower disability rating since he takes his medication.  He supplied a letter from Dr. L. E. that indicates that without medication, the Veteran would likely experience as many as 6 to 8 grand mal seizures in a 6 month period.  The Board is sympathetic but is not persuaded by the Veteran's argument.  He is not penalized for taking his medication.  Rather, since VA compensation is meant to provide for the average impairment in earning capacity if the Veteran does not experience grand mal seizures than he should not be compensated for such.  Nor should he receive a higher level of compensation based on a hypothetical situation in which he discontinues taking prescribed medication.  

The Veteran has also submitted several letters from potential employers who rejected hiring him due to his seizure disorder.  While these letters are also persuasive, the rating criteria is specific as to the symptoms that must be present in order to warrant the assignment of a higher rating.  The Board has considered the letters from the employers, however, in the context of the claim for TDIU addressed herein.  

Similarly, during a July 1991 neuropsychiatric evaluation, the Veteran reported that seizure activity was well-controlled with Dilantin.  Indeed, the examiner stated that the records did not document any vocationally limiting condition of a severity sufficient to preclude some form of substantially gainful employment.  

VA outpatient treatment records from 2005 to 2007 contain minimal reference to seizure activity.  Rather, in a 2006 record, the Veteran reported that he had stopped taking Dilantin.  However, during a VA contract examination in February 2007, the Veteran reported having one major seizure per year over the last two years.  He did not describe any minor seizures.  This evidence would support the 20 percent evaluation (less the 10 percent for preexisting disability) currently assigned, but not greater.  

However, during VA examination in February 2009, the Veteran reported no history of seizure activity for "several years."  

On July 24, 2009, the Veteran had two grand mal seizures in one day.  The first occurred while the Veteran was taking groceries out of his mother's car, and the second occurred later that day during the course of treatment at the VA medical center.  He was prescribed Dilantin.  Records from August 2009 through October 2010 do not show any seizure activity.  

This evidence, if considered in a vacuum, would warrant the assignment of a staged 40 percent rating and then a reduction to a 10 percent rating.  This approach, while technically accurate, would produce a nonsensical result, and would not serve to benefit the Veteran in the long term.  As such, after considering the totality of the evidence concerning the severity of the service-connected seizure disorder, the Board finds that the evidence supports the continuation of the 20 percent evaluation currently in effect.  In sum, the evidence shows that epilepsy results in at least one major seizure in the last two years but not more.  Hence, an evaluation in excess of 20 percent is not warranted.  

Finally, in making this determination, the Board has considered the Veteran's attorney's argument disputing that portion of the disability rating that is attributed to the pre-service disability.  The apportionment of the disability rating was made by way of the initial August 1986 decision.  That decision is not on appeal before the Board, nor is there a properly pled motion seeking revision or reversal of that decision on the basis of clear and unmistakable error (CUE).  Accordingly, to the extent the appellant disputes the initial apportionment of the disability rating, he is advised to address that issue with the local Regional Office.  

C.  Laceration of the Forehead and Skull and Residuals of a Skull Fracture

In a September 1988 statement, the Veteran reported that on June 4, 1987, he had a seizure that caused him to fall and fracture his skull.  VA records note that on May 28, 1987, the Veteran was treated for a seizure and fall that resulted in a 6 x 6 centimeter right posterior hematoma parietal area and a 3 centimeter jagged laceration in the same area.  A CT scan of the brain was undertaken but revealed no abnormality.  On June 1, 1987, the sutures were removed and the laceration was noted to be well healed.  

A VA examination in May 1989 revealed status post right occipital trauma with residual soft tissue swelling, an asymmetrical nose, probably secondary to an old fracture, and well healed facial lacerations near the left eye corner.  An x-ray of the skull revealed a linear fracture along the posterior occipital region on the left side.  There was also a possible injury to the zygomatic process of the frontal bone on the right side.  

Previously, in the July 1987 decision, the RO granted service connection for residuals of a nasal fracture.  

In the July 1989 decision, the RO granted secondary service connection for residuals of a laceration to the forehead and skull and residuals of a skull fracture.  Initial non-compensable evaluations were assigned.  

In the May 1990 rating decision on appeal, the RO denied increased rating for the residuals of the seizure disorder.  

Residuals of a laceration to the forehead and skull are rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, pertaining to rating of residual scars.  In 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801 - 7805 (2010)).  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

Diagnostic Code 7800 provides that an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  Id.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  

Here, the weight of the evidence does not show that the residuals of the laceration to the forehead and skull result in any superficial or painful scars, deep scars, results in any limited motion, or results in any characteristics of disfigurement.  For instance, on VA examination in May 1989, the Veteran had two small well healed lacerations over the corner of the left eye.  They were 1 centimeter in length and did not result in any tenderness, swelling, asymmetry, or neurologic symptoms.  During VA contract examination in February 2007, the examiner reported that the laceration had resolved.  Examination of the skin did not reveal evidence of scars.  Moreover, during VA examination in January 2009, the scars to the head and face were described as encompassing less than 1 percent of the exposed areas.  Indeed, the examiner noted that they were not disfiguring and were difficult to locate.  While there was subjective reference to discomfort around the left eye, the examiner noted that the discomfort was not due to the scar.  

In sum, given the probative findings, the Board finds that the criteria for a compensable evaluation for residuals of a laceration to the forehead and skull have not been met.  

Residuals of a skull fracture are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5296, pertaining to loss of part of, both inner and outer tables, of the skull.  Under such Diagnostic Code, the loss of a portion of both the inner and outer table of the skull without brain herniation warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  Intracranial complications are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5296.  

Here, while the evidence shows that the skull fracture resulted in a linear fracture along the posterior occipital region on the left side, there is no evidence to suggest that it resulted in the loss of a portion of both the inner and outer table of the skull.  Hence, a compensable evaluation under Diagnostic Code 5296 is not for application.  

In a November 2009 statement, the Veteran's attorney argues that a recent MRI of the brain showed an infarct with some hemorrhagic component within the left cerebellum.  She contends that this evidence warrants the assignment of a compensable evaluation for the residuals of a skull fracture.  While the Board is charged with considering the potential application of various other provisions of the regulations governing VA benefits, here there is a lack of medical evidence linking the skull fracture sustained by the Veteran in 1987 to a current brain injury.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

As such, the Board finds that the residuals of a skull fracture remain non-compensable.  

D.  Extra-Schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the evidence reveals that the Veteran has been unemployed for an extended period of time, that he is in receipt of Social Security benefits and that he is totally disabled for VA purposes as a result of a service-connected psychiatric disability.  As described above, however, the Veteran's symptoms pertaining to depression, epilepsy, the residuals of the laceration of the forehead and skull and residuals of a fracture of the skull are contemplated by the pertinent rating criteria.  Hence, referral for consideration of an extraschedular rating is not warranted.  

E.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2010).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a), see Faust v. West, 13 Vet. App. 342 (2000).  

Here, service-connected depression is rated as 70 percent disabling.  The Veteran is also service-connected for grand mal epilepsy, effectively rated as 10 percent disabling, residuals of a laceration to the forehead and skull, residuals of a skull fracture, and residuals of a nasal fracture, each rated as non-compensably disabling.  Thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disability.   

Here, the Veteran has presented evidence that he is unable to obtain employment due to his service-connected seizure disorder.  The letters from the employers are persuasive evidence that the seizure disability presents a barrier to obtaining employment.  This evidence alone, however, is not sufficient to allow the claim as the evidence does not state whether the seizure disability impairs his ability to engage in other forms of employment.  

Fortunately, there is medical opinion evidence indicating that the Veteran's is unemployable as a result of service-connected disabilities, and thus, a finding of entitlement to a TDIU is supportable.  For instance, during the neuropsychiatric examination in July 2005, the examiner stated that the symptoms associated with the seizure disorder, to include the psychiatric impairment met the criteria for total vocational disability.  Similarly, a VA practitioner in November 2008 indicated that the Veteran was "disabled from his illnesses and is unemployable for these reasons; his service-connected disabilities are sufficient to prevent him from performing the tasks required for employment.  In addition, the January 2009 VA examiner opined that the Veteran's mood disorder rendered him unable to obtain or maintain gainful employment.  

As was discussed in the law and regulations section above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  Thus, the Board finds that the Veteran's depression symptoms, in conjunction with his grand mal epilepsy are sufficient to prevent the Veteran from maintaining substantially gainful employment.  Accordingly, the benefit sought on appeal is granted.  


ORDER

A 70 percent rating for service-connected depression is granted, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 20 percent for grand mal epilepsy (less the 10 percent apportionment for the preexisting condition) is denied.  

A compensable rating for service-connected residuals of a laceration to the forehead and skull is denied.  

A compensable rating for service-connected residuals of a skull fracture is denied.  

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


